Title: Circular Letter to Members of the Assembly, 23 January 1781
From: Jefferson, Thomas
To: Virginia Assembly



Sir
In COUNCIL, at Richmond, January 23, 1781.

I AM sorry, after so long and laborious a session of Assembly, the publick exigencies should be such as to call for an earlier meeting of the members than was intended. A proclamation has been this day issued for convening you on the first day of March; and though that alone was necessary in point of formality, I could not deny myself the apprizing you by letter of those circumstances which have rendered the measure necessary, and which could not with propriety be explained in the publick proclamation. Such is the load of publick debt contracted by certificates, and such the preparations necessary for the ensuing summer, to enable us to meet our enemies in the north, south, east, and west, that before any considerable progress was made in paying the past, and providing for the future, the whole sums allowed to be emitted were engaged. It became a matter of certainty that within a few days we should be unable to move an express, repair an arm, or do any other the smallest thing, though the existence of the state should depend on it, for want of money. It was impossible to think of hazarding the state in this condition through the months of February, March, April, and probably May, while we have an enemy within our country, and others approaching it on every side.
Information also from the General Officers brought us assurance that our defence could not be rested on militia. Not to mention other circumstances, such we are assured is become their impatience already, that they would give any consideration to raise regulars, rather than be kept in service themselves. Though the Commanding Officer has determined to reduce them to 2700 infantry, there will be considerable difficulty in keeping that number in the field. Men and money therefore will be the subject of your deliberations.
I make no doubt but some legislative aid may also be rendered necessary for securing the execution of the acts for recruiting men and procuring beef, clothing, and waggons. The absence of the militia from their counties has thrown very great obstacles into the way of the former, and the latter was ingrafted on that as its stock. The destruction of one of the printing presses likewise, and injury done the other, has delayed the printing the latter act with the other papers necessary to be sent out, till it is become certain the days of setting it into a train of execution will be past before it will be received. The zealous citizen, unable to do his duty so soon as  was prescribed, will do it as soon as he can; but the unwilling will find much room for objection, which the authority of the legislature alone will be able to remove.
Not apprehending that the Assembly, when convened at so unusual a season, will propose to go on general business, I have reason to hope that you will be detained here a few days only. Besides the general despatch which will ensue your punctual attendance on the day appointed, let me adjure it on the ground of the publick distress, which will accumulate from day to day in the most rapid progression, should the meeting be delayed by failure of the members to attend.
I have the honour to be, with the greatest respect, Sir, Your most obedient, and most humble servant,

Th: Jefferson

